Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 10-8-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because the term “ling” in line 3 does not appear to be proper given the context of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the arm detailed in line 7 is one of the rigid arms detailed in line 5 and it is unclear to how many arms are being claimed. 
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO No. 96/31117 to Graham in view of U.S. Patent No. 8,371,245 to Papadoyianis et al.
Referring to claim 15, Graham discloses  a device for farming mollusks, comprising containers – at 28, configured to contain mollusks – see figures 1-2, and connected to at least one ballast – at 19 – see figures 1-2, the device comprising at least a first pivot axle which is horizontal – see at 12, parallel to a longitudinal direction – see figures 1-3, and at least two rigid arms which connect the ballast – see at 15,16 in figures 1-3, parallel to the longitudinal direction – see having portions parallel to the longitudinal direction in figures 1-3, and the pivot axle – at 1 – see figures 1-3, so that movement of the ballast – at 19, causes the arm – at 15,16, to rotate 
Referring to claim 16, Graham as modified by Papadoyianis et al. further discloses at least a second pivot axle – at 23, connected to the first pivot axle – at 12 – see figures 1-3 of Graham, and configured to pivot about the first pivot axle – see figures 1-3, according to the filling or the emptying of the ballast – see figures 7a-7b of Papadoyianis et al. in relation to the ballast – at 19 of Graham, at least one of the containers – at 28, being connected to the second pivot axle – at 23 – see figures 1-3 of Graham, about which the at least one container can pivot freely – see figures 1-3 of Graham where each container – at 28 can pivot freely about the axles – at 23 of the other container – at 28. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Graham and add the filling and emptying of the ballast with water as disclosed by Papadoyianis et al., so as to yield the predictable result of allowing for the user to adjust the movement and location of the device in water as desired at any time during use of the device.
Referring to claim 17, Graham as modified by Papadoyianis et al. further discloses each container comprises at least one float – see at 21  in figure 1 of Graham.

Referring to claim 19, Graham as modified by Papadoyianis et al. further discloses each container comprises, on each side of a plane passing through the second pivot axle – at 12, a fluid tight first float – at 21, and a second float provided with at least one hole – see at another of 21 – see figures 1-3 of Graham and see floats with holes – at 30,32 in figures 7a-7b of Papadoyianis et al., where a plane can extend through each of items 12,19,21 such as a vertical plane aligned with the arm – at 15. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Graham and add the filling and emptying of the float with water as disclosed by Papadoyianis et al., so as to yield the predictable result of allowing for the user to adjust the movement and location of the device in water as desired at any time during use of the device.

Referring to claim 22, Graham as modified by Papadoyianis et al. further discloses each container – at 28, comprises, in a plane perpendicular to the longitudinal direction – vertical plane, a cross section with a curved profile in order to encourage a phenomenon of rolling – see curved circular shape of 28 in figures 1-3 of Graham.
Referring to claim 23, Graham as modified by Papadoyianis et al. further discloses the containers are rigid and have a circular, oval or oblong section – see circular shape at 28 in figures 1-3 of Graham.
Referring to claim 24, Graham as modified by Papadoyianis et al. further discloses two ballasts – at 21, arranged on either side of the pivot axle – at 12, and connected by arms to the first pivot axle – see at 15,16,20 in figures 1-3 of Graham.
Referring to claim 25, Graham as modified by Papadoyianis et al. further discloses the first pivot axle – at 12, is able to float – see figures 1-3 of Graham, and is immobilized in a direction perpendicular to the longitudinal direction – see at 12-16 in figures 1-3 of Graham.
Referring to claim 26, Graham as modified by Papadoyianis et al. further discloses a method for farming oysters using a farming device as claimed in claim 15 – see rejection of claim 15 detailed earlier in this paragraph of this office action, comprising the steps, packing the oysters in containers – at 28, connected to at least one ballast – at 19 – see figures 1-3, orienting 
Referring to claim 27, Graham as modified by Papadoyianis et al. further discloses the containers are out of the water when positioned in the high position in order to generate a phenomenon of exposure – see figures 1-3 of Graham and – see figures 1-7b of Papadoyianis et al.
Referring to claim 28, Graham as modified by Papadoyianis et al. further discloses the containers – at 28, pivot freely about a second pivot axle – at 23, which pivot about the first pivot axle – at 12 – see figures 1-3 of Graham.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham as modified by Papadoyianis et al. as applied to claim 18 above, and further in view of JP Patent No. 2005/253424 to Suzuki et al.
Referring to claim 20, Graham as modified by Papadoyianis et al. does not disclose the cross section of the at least one hole in each float is adjusted so that the rate of filling of the float is not as rapid as that of the ballast. Suzuki et al. does disclose the cross section of the at least one hole in each float is adjusted so that the rate of filling of the float is not as rapid as that of the . 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to mollusk culturing devices/methods in general:
	U.S. Pat. No. 9,339,016 to Donovan et al. – shows mollusk culturing device
	U.S. Pat. No. 10,653,119 to Goudey et al. – shows mollusk culturing device

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643